KRAMER, Judge,
dissenting:
At issue, for determining whether the appellant has submitted a well-grounded claim, is the existence of competent medical evidence etiologieally relating the claimant’s present condition to a condition incurred in or aggravated by service. See Caluza v. Brown, 7 Vet.App. 498, 506 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996); Heuer v. Brown, 7 Vet.App. 379, 384 (1995); Grottveit v. Brown, 5 Vet.App. 91, 93 (1993). Here, the appellant, who is service connected for, inter alia, shell fragment wounds of the chest, arms, and right thigh, seeks service connection for heart disease secondary to his service-connected disabilities. The majority holds this claim to be not well grounded. In its opinion, the majority states:
The Court does not question the appellant’s wife’s qualifications as a nurse. However, the appellant’s wife, while medically trained, has given no indication that she has special knowledge regarding cardiology nor is there any evidence to that effect in the record. Based on the record and the appellant’s statement, the appellant’s wife’s duties as a registered nurse are administrative in nature and do not relate to cardiology. Furthermore, there is no indication in the record that the appellant’s wife ever participated in his treatment. In this case, the record contains medical diagnoses and reports that pertain to the veteran’s physical and emotional state since 1946. The record throughout this period does not contain a qualified medical opinion indicating that his injuries and disabilities may have caused his heart problems. In light of the other medical evidence of record, the veteran’s wife’s opinion regarding the etiology of the appellant’s disability is not probative medical evidence.
Ante at 284 (emphasis added). The three italicized aspects of the above quotation are contrary to the Court’s precedent.
First, the Court’s precedent clearly treats as competent a medical professional’s opinion on medical nexus and other medical questions regardless of whether the professional has “special qualification or expertise” in the precise field. See Rucker v. Brown, 10 Vet.App. 67, 74 (1997). For example, in Goss v. Brown, 9 Vet.App. 109, 114-15 (1996), the Court found a claim to be well grounded where the only such competent medical evidence was provided by a registered nurse who had known the claimant for 40 years. In this case, the majority inferentially distinguishes Goss on the basis of a nurse’s specialty and duties; specifically, it noted that this nurse/wife’s administrative duties did not involve cardiology, whereas in Goss, that nurse had participated in the treatment of the veteran. As to specialization, the Court’s caselaw has heretofore only required that a medical opinion be provided by a health-care professional. YT v. Brown, 9 Vet.App. 195, 201 (1996); Goss, 9 Vet.App. at 115; Guerrieri v. Brown, 4 Vet.App. 467, 473 (1993).
Second, as to treatment, the Court has sustained the competency of a medical opinion to make a claim well grounded where the physician merely reviewed records and had not treated the veteran. See Robinette v. Brown, 8 Vet.App. 69, 76 (1995) (“It follows from Flynn's holding (that evidence of a physician’s oral statement related through another physician’s written statement can provide a ‘plausible basis’ for the Board to rely upon in denying a claim) that such medical-opinion evidence would likewise be sufficient to make a claim ‘plausible’ or ‘possible’ and ‘capable of substantiation’ for purposes of meeting the requirement of a well-grounded claim”) (citing Flynn v. Brown, 6 Vet.App. 500, 502-03 (1994) (where examining physician relied upon statement by physician with whom he had only “discussed” the case)). The fact that the nurse in Goss had participated in treatment does not establish such a requirement for competency when in other eases (e.g., Robinette and Flynn) medical professionals who did not provide treatment were found competent to opine on medical *286questions for purposes of well grounding a claim. In fact, the Court has explicitly “rejected the broad application of the ‘treating physician rule’ that gives the opinions of treating physicians greater weight in evaluating veterans’ claims.” Van Slack v. Brown, 5 Vet.App. 499, 502 (1993) (citing Harder v. Brown, 5 Vet.App. 183, 188 (1993)); see Guerrieri, supra. In addition, medical opinions obtained from the Chief Medical Director of the Veterans Health Administration and independent medical experts provide sufficient bases for awarding a claim, let alone finding one well grounded, and those physicians, by definition, examine only records, not patients. See 38 C.F.R. § 20.901(a), (d) (1996).
Additionally, as to both points noted above, the majority’s approach would open a virtual Pandora’s box of complexity for determining what constitutes medical-nexus evidence under Grottveit. As to specialization, how much training or experience is needed? Will specialty certification be required? Will extensive treatment experience or research experience in a field suffice even though the medical professional does not have educational credentials? As to treatment, how many examinations will be required and how extensive will they have to be? Moreover, will the specialization requirement or the treatment requirement be applicable only to nurses, to all non-MDs, or to all health-care professionals?
Finally, the majority appears to be holding, by virtue of the phrase “[i]n light of the other medical evidence of record,” ante at 284, that weighing of evidence, including a credibility determination with respect to that evidence, is to be made in a preliminary determination of well groundedness. However, the Court has made plain that the Board is not free to judge weight or credibility at the well-groundedness stage except to the extent that it may determine certain evidence to be inherently incredible or beyond the competence of the witness. See Justus v. Principi, 3 Vet.App. 510, 513 (1992); King v. Brown, 5 Vet.App. 19, 21 (1993); Layno v. Brown, 6 Vet.App. 465, 469 (1994). Here, although the familial relationship between the appellant and the provider of evidence might go to the issue of credibility in assessing a matter on the merits, it has no place in a preliminary determination of well groundedness.
I, therefore, respectfully dissent.
Before NEBEKER, Chief Judge, and KRAMER, FARLEY, HOLDAWAY, IVERS, and STEINBERG, Judges.
ORDER
June 17, 1997
PER CURIAM
On consideration of the request by a judge for en banc review of this matter, it not appearing that review by the full Court is necessary either to address a question of exceptional importance to the administration of laws affecting veterans’ benefits or to secure or maintain uniformity of the Court’s decisions, it is
ORDERED that the request for en banc review is DENIED.